Citation Nr: 1015108	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-36 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death.

2.  Entitlement to nonservice-connected death pension 
benefits.  

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The decedent had recognized service with the Philippine 
Scouts from September 1946 to May 1948.  He died in May 1997.  
The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the 
benefits sought on appeal.  

The appellant submitted a statement directly to the Board in 
February 2010, following certification of her appeal to the 
Board.  As she included a waiver of RO review and as the 
statement does not contain new, relevant evidence, there is 
no need to remand this matter for consideration by the RO. 

While the RO did not appear to consider the service 
connection for cause of death claim on the merits, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board with respect to the cause of death claim is whether new 
and material evidence has been received.  


FINDINGS OF FACT

1.  In a March 2003 decision, the RO denied the appellant's 
claim for death benefits; and the appellant did not file an 
appeal as to that decision.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for the decedent's cause of death has not been received since 
the March 2003 rating decision.

3.  The decedent's recognized Philippine Scout service from 
September 1946 to May 1948 is not qualifying military service 
for the purposes of entitlement to non-service connected 
pension benefits.

4.  The appellant did not apply for accrued benefits within 
one year of the decedent's death in May 1997.  


CONCLUSIONS OF LAW


1.  The RO's March 2003 decision that denied the claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
March 2003 decision; thus the claim of service connection for 
cause of death is not reopened.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.307, 3.309, 3.312 (2009).

3.  As the decedent did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
VA nonservice-connected death pension benefits is not met.  
38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2009).

4.  Because the claim was not timely filed, the legal 
requirements for establishing entitlement to accrued benefits 
are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1000(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - New and Material Evidence

The appellant seeks to reopen her prior underlying claim of 
entitlement service connection for the decedent's cause of 
death.  The cause of a Veteran's death will be considered to 
be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  

The decedent was not service-connected for any disability 
during his lifetime.  The Board notes that during his 
lifetime, the decedent submitted several claims seeking 
service connection for his lungs or for tuberculosis; 
however, all were denied.  He died in May 1997 as a result of 
cardio respiratory arrest secondary to chronic obstructive 
pulmonary disease (COPD) and pulmonary tuberculosis (PTB). 

A review of the record shows that the RO acted upon the 
appellant's claim as received in May 2000 for service 
connection for cause of death, DIC, death pension, and 
accrued benefits by ultimately denying service connection for 
cause of death by means of a rating decision mailed in August 
2002.  The RO found that the decedent's disorders were not 
related to service, either directly or presumptively.  After 
the appellant submitted more evidence, the RO issued a 
February 2003 letter again denying her claim for DIC as the 
evidence presented failed to show the decedent's death was 
due to a service-connected disability or injury.  The 
appellant did not file a notice of disagreement within one 
year from the date of the notification of the rating decision 
to appeal the denial of the claim.  That decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When an appellant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  In order for evidence to be sufficient 
to reopen a previously denied claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312 (1990).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

A request to reopen the appellant's claim was received in 
October 2007.  The RO originally denied the appellant's 
request in January 2008, finding that the evidence was not 
new and material.  The present appeal ensued.  Although it 
appears the RO determined that no new and material evidence 
was received to reopen the claim, the Board is not bound by 
that determination and must reach its own determination 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record in March 2003 consisted of the 
decedent's service treatment records, which include a 
separation physical examination report; certification of 
honorable service from the National Personnel Records Center 
as spanning September 1946 to May 1948; claims as submitted 
by the decedent in his lifetime (June 1968, "weak lungs"; 
February 1972, "PTB" (pulmonary tuberculosis); April 1977, 
PTB; February 1987, "benefits"; and April 1988, pulmonary 
tuberculosis) and the decisions denying these claims; a 
February 1967 pre-employment physical examination report; 
"Army" Separation Qualification Record, WD AGO Form 100; 
letter of appreciation, Headquarters Philippine Command, 
dated May 1948 or 1949; a December 1987 personal statement by 
a private physician affirming the decedent had been treated 
by him in 1951 and 1952 for pulmonary tuberculosis; certified 
statement regarding the results of a November 1984 chest x-
ray study; the appellant's claim, a March 2000 statement 
written in Tagalong and its translation; field investigation 
regarding the appellant's claimed status as the decedent's 
surviving spouse; a statement from a private physician dated 
August 1999 stating the decedent suffered from chronic 
bronchitis when the physician treated him in 1990; private 
treatment records dated September and October 1995 for the 
decedent from B. Christian Hospital that bear the diagnosis 
of "far advanced PTB"; death certificate for the decedent 
listing his immediate cause of death as cardio-respiratory 
arrest secondary to chronic obstructive pulmonary disease, 
the underlying cause being pulmonary tuberculosis; an August 
2002 statement by the appellant describing her efforts to 
contact the physician who signed the death certificate and 
his statements regarding cause of death; statement by Dr. A, 
as received in September 2002, stating he had not treated the 
deceased, he was legally required to sign the death 
certificate being the Municipal Health Minister, and he 
determined the cause of death on the certificate by 
considering the reports of the decedent's health immediately 
prior to death.  The appellant also submitted personal 
statements attesting to her surviving spouse status and need 
for financial assistance.  

Following the March 2003 final denial, the appellant 
submitted duplicate copies of the 1995 treatment at the B. 
Christian Hospital, certifications of death and marriage, a 
1949 affidavit signed by the deceased attesting to his 
intention not to renounce his Philippine citizenship; an 
Enlisted Record and Report of Separation, Honorable 
Discharge, WD AGO Form 53; and additional statements by the 
appellant (including a translation of the November 2008 
statement).

The only evidence submitted by the appellant after the March 
2003 last final decision that may considered "new" are the 
1949 affidavit by the deceased regarding his Philippine 
citizenship and the WD Form 53 which confirms his dates of 
service (1946 to 1948) with the Philippine Scouts, which was 
not in dispute in the record.  These documents constitute 
"new" evidence as they were not previously submitted to 
agency decision makers.  Neither is cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened.  They do not, 
however, raise a reasonable possibility of substantiating the 
claim.  Neither suggests an in-service injury or disease or 
evidence of a chronic disability within the appropriate 
period after the decedent's separation from service that is 
related to his cause of death.  As such, they are new but not 
material.  As such the Board finds that new and material 
evidence has not been received to reopen the previously 
denied claim for service connection for the cause of death.  
The appeal is denied.

Legal Criteria-Veteran Status Regarding Nonservice-Connected 
Death Pension

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes 
of establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Whether a 
claimant is a Veteran and thus has basic eligibility to VA 
benefits is a question dependent on service department 
certification.  38 C.F.R. § 3.41 (a), (d); Duro, 2 Vet. App. 
at 532.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9 (a) and (d).  (Emphasis 
added).

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for certain VA benefits; however, 
these benefits do not include non-service connected pension.  
See 38 C.F.R. §§ 3.40, 3.41; see also Fazon v. Brown, 9 Vet. 
App. 319, 321 (1996) (holding that claimants with qualifying 
guerilla service are not eligible for VA non-service 
connected pension benefits).

The appellant submitted the WD Form 53 which confirmed the 
decedent's service in the Philippine Scouts from September 
1946 to May 1948.  In his 1972 claim seeking service 
connection for his pulmonary tuberculosis disability, the 
deceased referred to himself as a Philippine Scout.  Further, 
the appellant has provided no evidence that would warrant a 
request for re-certification of service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

The Board is empathetic to the appellant's assertions that 
she should be eligible for non-service connected pension 
benefits due to the decedent's service with the Philippine 
Scouts; however, statutory and regulatory provisions provide 
that this service does not meet the basic eligibility 
requirements for VA non-service connected pension benefits.  
Thus, the appellant's claim lacks legal entitlement under the 
applicable provisions.  As the law is dispositive, the claim 
must be denied because of the lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Legal Criteria and Discussion - Accrued Benefits

The decedent died in May 1997.  He did not have a claim 
pending at the time of his death, and the earliest statement 
from the appellant that may be considered a claim is dated 
October 1999.  The appellant did not file a formal claim 
until May 2000.  Under governing law and regulation, to be 
eligible for accrued benefits the appellant had to file a 
claim for such within one year after the decedent died.  
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c) (in effect for 
claims where the beneficiary died prior to December 16, 2003, 
and a claim for accrued benefits was received on or after 
that date).  See Pub.L. 108-183, Title I, § 104(a)-(c), Dec. 
16, 2003, 117 Stat. 2656; 71 Fed. Reg. 78368-01 (Dec. 29, 
2006).  As her claim was received over two years after his 
death and after the period for filing for accrued benefits 
expired, it was not timely.  Accordingly, the claim must be 
denied because of absence of legal merit or lack of 
entitlement under the law.  See Sabonis, supra.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Regarding the appellant's claims for VA nonservice-connected 
death pension benefits and accrued benefits, the VCAA does 
not apply.  As explained above, these claims must be denied 
as a matter of law because undisputed facts, when applied to 
the controlling law and regulations, render the appellant 
ineligible for the claimed benefits.  The United States Court 
of Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VC are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the questions are limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (1999); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).

Regarding any claim of service connection for the cause of 
the Veteran's death, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the Court held that proper VCAA notice for dependency 
and indemnity compensation (DIC) claims must also include: 
(1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  Notice was provided in 
letters mailed in October 2001, September 2008, and March 
2009.

The Court decision of Kent v. Nicholson, 20 Vet. App. 1 
(2006), established new requirements regarding the VCAA 
notice and reopening claims.  The Court held that the VCAA 
notice must include the bases for the denial in the prior 
decision and VA must respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  VA 
has adequately advised the appellant of the basis of the 
previous denial in the September 2008 and March 2009 letters.   

In addition to the foregoing analysis, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  Since the matter of whether to reopen the claim of 
entitlement to VA death benefits is being denied, any such 
questions are moot.  The appellant has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.

The Board is cognizant of the Federal Circuit's decision in 
Capellan v. Peake, 539 F.3d 1373 (2008).  In this decision, 
the Federal Circuit held that a Veteran's period of service 
must be determined based on all relevant evidence, with due 
application of the duty to assist and the statutory and 
regulatory requirements to consider "all information and lay 
. . . evidence of record."  The Federal Circuit had found 
that VA erred in denying the appellant's claim in that 
decision with no review of the subsequent evidence by the 
service department.  There was substantial compliance with 
Capellan in this case.  The Board specifically notes that the 
decedent's service with the Philippine Scouts was not 
questioned by the appellant and that she submitted the WD 
Form 53 which confirmed his service as known and as verified 
by the PPRC.  Therefore, there was no evidence submitted to 
forward to the NPRC for a re-verification.  The appellant has 
had multiple opportunities to respond with additional 
evidence or argument on this ground.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER


New and material evidence having not been presented, the 
appeal to reopen a claim for service connection for cause of 
death is denied.




Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to VA compensation benefits for accrued benefits 
purposes is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


